DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-21 are pending.

Specification
The disclosure is objected to because of the following informalities: 
[0032]: In line 4 of p. 24, “Benulli’s” appears to be a misspelling of “Bernoulli's.”
Appropriate correction is required.

Claim Objections
Claims 1-2, 9, and 14-16 are objected to because of the following informalities:  
Claim 1: In the last paragraph, “wherein the gas detection module performs a computation processing to the gas detection data obtained by the gas detection module” appears to be a misstatement of “wherein the gas detection module performs a computation process the gas detection data obtained by the gas detection module” or similar. In line 3 of the same paragraph, Applicant is respectfully advised to provide the conjunction “and” to separate the two “wherein” clauses (i.e., and wherein when the gas-guiding unit is in operation). Applicant is also respectfully advised to begin a new paragraph with this clause to improve readability.
Claim 2: In both instances, Applicant is respectfully advised to amend “a herbal” to “an herbal.” In line 4, Applicant is respectfully advised to amend “for efficiently performing anti-allergy function” to “for efficiently performing an anti-allergy function.”
Claim 9: In line 6, “the dust-collecting plate” appears to be a misstatement of “the at least one dust-collecting plate.” See line 3.
Claim 14: In lines 9-10, “the gas detection data to perform a computation processing to the gas detection data” appears to be a misstatement of “the gas detection data to perform a computation to process
Claim 15: In line 10, “two lateral walls, wherein a light permissive window is opened on the lateral wall” appears to be a misstatement of “two lateral walls, wherein a light permissive window is opened on a lateral wall.” Line 15 ends with “and.” Since this “and” appears in the middle of a list of claim elements, it appears to be superfluous.
Claim 16: In line 14, “reciprocatingly when the piezoelectric plate is applied with the voltage” appears to be a misstatement of “reciprocatingly when the actuation body is applied with the voltage.” See line 8: “reciprocatingly when the actuation body is applied with a voltage.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: gas-guiding unit in claim 1.
Claim limitation “gas-guiding unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “gas-guiding . . . guides the gas into the gas detection and purification device . . .” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a fan or an actuation pump ([0015]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5: The term “efficiently” is a relative term which renders the claim indefinite. The term “efficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, any anti-allergy function will be interpreted as efficient.
Claim 10: The term “high” in “the phrase “high voltage” (line 6) is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In line 7, “the high-voltage plasma column” lacks sufficient antecedent basis. For the purposes of examination, “a high voltage” will be interpreted as met by any voltage, and “the high-voltage plasma column” will be interpreted as “a high-voltage plasma column.”
Claim 19: In line 2, the claim recites, “a rectangular cylinder structure.” It is unclear what is meant by “a rectangular cylinder structure.” The online Cambridge dictionary defines a cylinder as “a solid or hollow tube with long straight sides and two circular ends the same size.” The term “rectangular” does not appear to be compatible with the definition of a cylinder. [0008] uses the term and refers to Fig. 1B, but this figure is two-dimensional, so it does not clarify the meaning of the term. For the purposes of examination, “a rectangular cylinder structure” will be interpreted as a rectangular structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (WO 2018/112507 A1, hereinafter “Sharma”) in view of Mou et al. (TWM567364U, hereinafter “Mou”). 
Regarding claim 1, Sharma discloses an apparatus 10 for the filtering and sanitizing of air (Figs. 5, 6; [0067]) comprising a particle sensor 57 (Fig. 9; [0084]) (i.e., a gas detection and purification device, noting that the gas detection module of the present application obtains gas detection data ([0021]) and includes a particulate sensor ([0022]) which obtains particle size and concentration data ([0024], last two sentences, so a particle sensor of Sharma is interpreted as a gas detection device) comprising: 
a housing assembly 12, an air inlet 14, and an air outlet 16 (Fig. 1; [0067]) (i.e., a housing having at least one gas inlet and at least one gas outlet), and an air passageway between the inlet and the outlet (Fig. 6; [0079], noting the arrows at the top and bottom of Fig. 6) (i.e., wherein a gas channel is disposed between the at least one gas inlet and the at least one gas outlet); 
a HEPA filter 20 ([0086]) (i.e., a purification module disposed in the gas channel so as to filter a gas guided into the gas channel); 
a fan 18 above the filter 20 (Fig. 5, noting that the fan is mislabeled in Fig. 6; [0081]) (i.e., a gas-guiding unit disposed in the gas channel and disposed at one side of the purification module, wherein the gas-guiding unit guides the gas into the gas detection and purification device from the at least one gas inlet, guides the gas to pass through the purification module for performing filtering and purifying, and discharges the gas from the at least one gas outlet into an environment outside the gas detection and purification device); and 
sensors 55 including the particle or dust sensor 57 (Fig. 9; [0084]) (i.e., a gas detection module disposed in the gas channel), 
wherein the sensors/gas detection module comprises a PCB 56 ([0084]) (a control circuit board), the housing of the sensors 55 (Fig. 9) (i.e., a gas detection main body), a controller 52 ([0084]) (i.e., a microprocessor), and a battery 54 ([0084]), and 
wherein the sensor provides a signal indicative of the air quality to the controller 52 ([0085]) (i.e., wherein the gas detection module is provided for detecting the gas guided into the housing to obtain gas detection data); and 
wherein the controller 52 may be configured to automatically activate the fan 18 of the apparatus if detects particles and the dew point exceeds a predetermined threshold ([0090]) (i.e., wherein the gas detection module performs a computation processing to the gas detection data obtained by the gas detection module so as to control the gas-guiding unit to start . . . operation), 
wherein the fan is arranged to urge air through the air passageway between the air inlet and the air outlet ([009]) (i.e., wherein when the gas-guiding unit is in operation, the gas-guiding unit guides the gas into the gas detection and purification device from the at least one gas inlet, guides the gas to pass through the purification module for performing filtering and purifying, and discharges the gas from the at least one gas outlet into the environment outside the gas detection and purification device to obtain a purified gas), releasing filtered air from the air outlet 16 ([0068]) (i.e., whereby the gas detection and purification device provides a user with the purified gas).
However, Sharma does not explicitly disclose (i) a communication device, or (ii) a power unit.
Regarding (i), Mou discloses a gas detecting device (p. 8, “Please refer to FIG. 1A”) comprising a purifying gas module 4(p. 11, last para.) (i.e., a gas detection and purification device) attached to a circuit board (Fig. 3A; p. 8, “Please refer to FIG. 3A”; Fig. 8, showing a circuit board at arrow 5), a particle monitoring module 3 (Fig. 8; p. 8, “Please refer to FIG. 1A”), a processor 51, and a battery 53 (Fig. 8; p. 13, “Referring to FIG. 8”) (i.e., a control circuit board, a gas detection main body, a microprocessor, and a battery). Mou teaches a communication component 52 (p. 13, “Referring to FIG. 8”) that can communicate with an external device 6 (p. 8, “The external device”) to provide monitoring information for immediate access to information to alert people in the environment of about exposure to gases (p. 8, “In summary”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sharma by providing (i) a communication device as taught by Mou because a communication device can provide environmental information to an external device (Mou, “In Summary”).
Regarding (ii), Mou shows a PCB-like structure connecting the battery 53 to the particle monitoring module 3 via structures on either side of the battery (Fig. 2), which the skilled practitioner would infer are for providing for the transmission of power from the battery, so Mou implicitly discloses a power unit, making the providing of a power unit prima facie obvious, noting that the instant application describes the power unit by its function ([0021]: “The power unit 4e is used to provide power for operating the gas detection main body 4b . . . and the power unit 4e is electrically connected to the battery 4f for obtaining the power.”). Furthermore, it would have been prima facie obvious in a battery-powered device to provide conductive and/or control structures for the transmission of power in the battery to subsystems requiring power.

Regarding claims 2 and 3, Sharma discloses a HEPA filter 20 ([0086]) (i.e., the purification module is a filtering unit; the filtering unit is a high-efficiency particulate air (HEPA) filter).

Regarding claim 7, Sharma discloses a HEPA filter 20 ([0086]) (i.e., the purification module consists of the filtering unit). However, Sharma in view of Mou does not explicitly disclose that the purification module also consists of a photocatalyst unit, wherein the photocatalyst unit comprises a photocatalyst and an ultraviolet light, and the photocatalyst is excited under illumination of the ultraviolet light so as to degrade the gas guided into the gas detection and purification device, thereby filtering and purifying the gas.
Mou discloses a filter with a photocatalyst unit comprising a photocatalyst 45b and an ultraviolet lamp 45c (Fig. 12B; p. 11, bottom) (i.e., the purification module consists of a photocatalyst unit; the photocatalyst unit comprises a photocatalyst and an ultraviolet light), and that the photocatalyst 45b is irradiated by the ultraviolet lamp, light energy is converted into a chemical energy to decompose the gas and sterilize the gas to achieve the effect of purifying the gas (p. 11, bottom through p. 12, top) (i.e., the photocatalyst is excited under illumination of the ultraviolet light so as to degrade the gas guided into the gas detection and purification device, thereby filtering and purifying the gas).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sharma in view of Mou by providing a purification module that consists of a photocatalyst unit, wherein the photocatalyst unit comprises a photocatalyst and an ultraviolet light, and the photocatalyst is excited under illumination of the ultraviolet light so as to degrade the gas guided into the gas detection and purification device, thereby filtering and purifying the gas as taught by Mou because this configuration can achieve the effect of purifying a gas (Mou, p. 11, bottom through p. 12, top).

Regarding claim 8, Sharma discloses a HEPA filter 20 ([0086]) (i.e., the purification module consists of the filtering unit). However, Sharma in view of Mou does not explicitly disclose that the purification module also consists of a photo plasma unit, wherein the photo plasma unit comprises a nanometer optical tube, and wherein the gas is illuminated by a light of the nanometer optical tube to degrade volatile organic gases in the gas, so that the gas guided into the gas detection and purification device is purified. 
Mou discloses a filter with a photoplasma unit that comprises a nanometer light tube 45d (p. 12, lines 3-8) (i.e., a nanometer optical tube) that irradiates molecules in the gas to decompose them into a highly oxidative photoplasma having an ion gas stream that destroys organic molecules to achieve the effect of purifying the gas of, for example, VOCs (p. 12, lines 3-8) (i.e., the gas is illuminated by a light of the nanometer optical tube to degrade volatile organic gases in the gas, so that the gas guided into the gas detection and purification device is purified).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sharma in view of Mou by providing a purification module that also consists of a photo plasma unit, wherein the photo plasma unit comprises a nanometer optical tube, and wherein the gas is illuminated by a light of the nanometer optical tube to degrade volatile organic gases in the gas, so that the gas guided into the gas detection and purification device is purified as taught by Mou because this configuration can purify a gas of, for example, VOCs (Mou, p. 12, lines 3-8).

Regarding claim 9, Sharma discloses a HEPA filter 20 ([0086]) (i.e., the purification module consists of the filtering unit). However, Sharma in view of Mou does not explicitly disclose that the purification module also consists of a negative ion unit, wherein the negative ion unit comprises at least one electrode wire, at least one dust-collecting plate, and a boost power supply, wherein the at least one electrode wire discharges electricity under a high voltage so that particulates in the gas guided into the gas detection and purification device are adhered on the dust-collecting plate, and the gas is filtered and purified. 
Mou discloses a filter with an anion unit with dust collecting plates 45f having a negative electric charge onto which particles attach for purification (Fig. 12D, p. 12, lines 10-17) (i.e., a negative ion unit; at least one dust-collecting plate; particulates in the gas guided into the gas detection and purification device are adhered on the dust-collecting plate, and the gas is filtered and purified), and having electrode wires 45e (i.e., at least one electrode wire) and a boosting power supply 45g (i.e., a boost power supply) (p. 12, lines 10-17), wherein the electrode wires provide a high voltage discharge (p. 12, lines 10-17) (i.e., the at least one electrode wire discharges electricity under a high voltage).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sharma in view of Mou by providing a negative ion unit, wherein the negative ion unit comprises at least one electrode wire, at least one dust-collecting plate, and a boost power supply, wherein the at least one electrode wire discharges electricity under a high voltage so that particulates in the gas guided into the gas detection and purification device are adhered on the dust-collecting plate, and the gas is filtered and purified as taught by Mou because this configuration can purifying gas of dust collected on the at least one plate (Mou, p. 12, lines 10-17). 

Regarding claim 10, Sharma discloses a HEPA filter 20 ([0086]) (i.e., the purification module consists of the filtering unit). However, Sharma in view of Mou does not explicitly disclose that the purification module also consists of a plasma unit, wherein the plasma unit comprises an electric-field first protection mesh, an absorbing mesh, a high-voltage discharge electrode, an electric-field second protection mesh, and a boost power supply, and wherein the boost power supply provides the high-voltage discharge electrode with a high voltage so as to generate a high-voltage plasma column, and plasma in the high-voltage plasma column degrades viruses or bacteria in the gas guided into the gas detection and purification device. 
Mou discloses a filter with a plasma ion unit (Fig. 12E; p. 12, lines 19-29) (i.e., a plasma unit) including an electric field upper protection net 45h (i.e., an electric-field first protection mesh), an adsorption filter 45i (i.e., an absorbing mesh), a high voltage discharge electrode 45j (i.e., a high-voltage discharge electrode), an electric field lower protection net 45k (i.e., an electric-field second protection mesh), and a boost power supply 45g, wherein the boost power supply 45g provides the high-voltage discharge electrode 45j with a high-voltage discharge to generate a high-voltage plasma column (i.e., the boost power supply provides the high-voltage discharge electrode with a high voltage so as to generate a high-voltage plasma column) to take away the hydrogen of virus and bacterial surface proteins (p. 12, lines 19-29) (i.e., plasma in the high-voltage plasma column degrades viruses or bacteria in the gas guided into the gas detection and purification device).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sharma in view of Mou by providing a plasma unit, wherein the plasma unit comprises an electric-field first protection mesh, an absorbing mesh, a high-voltage discharge electrode, an electric-field second protection mesh, and a boost power supply, and wherein the boost power supply provides the high-voltage discharge electrode with a high voltage so as to generate a high-voltage plasma column, and plasma in the high-voltage plasma column degrades viruses or bacteria in the gas guided into the gas detection and purification device as taught by Mou because this configuration can decompose viruses and bacteria surface proteins, purifying the gas (Mou, p. 12, lines 19-30).

Regarding claim 11, Sharma teaches a fan 18 (Fig. 5; [0081]) (i.e., the gas-guiding unit is a fan). 

Regarding claim 12, Sharma in view of Mou does not explicitly disclose a gas-guiding unit that is an actuation pump.
Mou teaches a gas pump that is an actuator 24 (Figs. 4A-5A) (p. 8, “Referring to FIG. 4A”) (i.e., an actuation pump). Mou teaches that such an actuator can quickly and stably introduce gas (p. 2, “The main purpose”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sharma in view of Mou by providing a gas-guiding unit that is an actuation pump as taught by Mou because an actuator can quickly and stably introduce gas (Mou, p. 2, “The main purpose”).

Regarding claim 13, Mou teaches that the actuator/actuation pump comprises an air inlet plate 241 with at least one air inlet hole 241a (Figs. 4A,B, 5A,B, p. 8, “Referring to FIG. 4A”) (i.e., an inlet plate having at least one inlet hole), bus bar holes 241b and a confluence chamber 241c (i.e., at least one convergence channel and a convergence chamber), wherein the air inlet holes 241a are for introducing air to the actuator (Fig. 5A, arrows at sides) (i.e., wherein the at least one inlet hole is used to guide the gas outside the actuation pump to flow therein), the four air inlet holes 241a respectively penetrate the four bus bar holes 241b (p. 8, “Referring to FIG. 4A”) (i.e., the at least one inlet hole correspondingly penetrates the at least one convergence channel), and the bus bar holes 241b merge to the confluence chamber 241c (i.e., the at least one convergence channel is converged at the convergence chamber, so that the gas guided from the at least one inlet hole is converged at the convergence chamber) (Fig. 5B, arrows at 241b; p. 8, “Referring to FIG. 4A”); a resonant/resonator plate/piece 242 combined with the air inlet plate 241 (p. 9, “Continuing to refer to FIG. 5A”) (i.e., a resonance sheet attached to the inlet plate) that has a hollow hole 242a at its center corresponding to the confluence chamber 241c, a movable portion 242b, and a fixing portion 242c (p. 8, “The resonator piece 242”) (i.e., wherein the resonance sheet has a perforation, a movable portion, and a fixed portion, wherein the perforation is located at a center portion of the resonance sheet and corresponds to the convergence chamber of the inlet plate), wherein the movable portion 242b is provided on the outer peripheral portion of the resonance piece 242 opposed to the confluence chamber 241c (p. 8, “The resonator piece 242”) (i.e., the movable portion is disposed at a periphery of the perforation and is disposed at a portion opposite to the convergence chamber), and the fixing portion 242c is disposed at an outer periphery of the resonator piece 242 (e.g., Fig. 5A) and is combined with the intake plate 241 (p. 9, “Continuing to refer to FIG. 5A,” first two lines) (i.e., the fixed portion is disposed at an outer periphery of the resonance sheet and attached to the inlet plate); a piezoelectric actuator 243 that is combined with the resonance piece 242 (p. 9, “Further”) (i.e., a piezoelectric actuator attached on the resonance sheet and disposed correspondingly to the resonance sheet), wherein the piezoelectric actuator 243 includes a suspension plate 243a that is a square, the suspension plate 243a being caused to bend and vibrate (Fig. 4B; p. 9, lines 1-2, “Further”) (i.e., wherein the piezoelectric actuator comprises: a suspension plate having a square shape, wherein the suspension plate is capable of bending and vibrating); an outer frame 243b disposed around the circumference of the suspension plate 243a (p. 9, line 3-4) (i.e., an outer frame disposed around a periphery of the suspension plate); at least one connecting portion 243c to provide a supporting force for elastically supporting the suspension plate 243a (p. 9, lines 5-6) (i.e., at least one supporting element connected between the suspension plate and the outer frame to provide a flexible support for the suspension plate); a piezoelectric element 243d (p. 9, lines 1-2) having a side length that is less than a side length of the suspension plate 243a (Fig. 5A) (i.e., a piezoelectric element having a side length, wherein the side length of the piezoelectric element is smaller than a suspension plate side length of the suspension plate) that is attached to the second surface 2432a of the suspension plate 243a (p. 9, “Further”) (i.e., the piezoelectric element is attached to a surface of the suspension plate),  the piezoelectric actuator 243 is subjected to a driving voltage to generate a deformation to displaced downward the suspension plate 243a (p. 9, “5B to 5D”) so that it bends and vibrates (p. 9, “Further”) (i.e., so as to apply a voltage to drive the suspension plate to bend and vibrate); wherein a chamber spacing g is formed between a surface 2431a of the suspension plate 243a and the resonator piece 242 (p. 9, lines 1-3, “Continuing to refer”) (i.e., wherein a chamber space is formed between the resonance sheet and the piezoelectric actuator), wherein the chamber spacing g will affect the transmission effect of the first actuator 24 (p. 9, “Continuing) such that when the piezoelectric element is subjected to the voltage, air is sucked into the air inlet port 241a into the confluence chamber 241c via the bus bar hole 241b (p. 9, “5B to 5D”) (i.e., so that when the piezoelectric actuator is driven, the gas outside the actuation pump is guided into the actuation pump through the at least one inlet hole of the inlet plate, is converged at the convergence chamber via the at least one convergence channel), and flows through the hollow hole 242a/perforation of the resonance sheet (Fig. 5B, center arrow) so that the hollow hole flowing through the resonance piece generates a resonant transmission airflow by the piezoelectric actuator and the movable portion of the resonance piece (p. 14, 11 lines from the bottom) (i.e., by a resonance effect between the piezoelectric actuator and the movable portion of the resonance sheet).

Regarding claim 14, Sharma also teaches that the controller 52 may activate the apparatus 10 or the fan 18 based on the sampled air quality ([0085], [0090]), so Sharma teaches a microprocessor that controls the gas-guiding unit to start or to stop operation. Mou teaches an external device that is a cloud system, a portable device, or a computer system (p. 16, lines 5-6 from bottom) (i.e., the external device is one selected from the group consisting of a cloud processing device, a mobile device, and a computer system). 
However, Sharma in view of Mou does not explicitly disclose that the gas detection main body, the microprocessor, the communication device, and the power unit are packaged with the control circuit board, so that the gas detection main body, the microprocessor, the communication device, and the power unit are integrated with and electrically connected to the control circuit board, wherein the power unit is electrically connected to the battery for providing power for operating the gas detection main body, wherein the microprocessor receives the gas detection data to perform a computation processing to the gas detection data, and the microprocessor controls the gas-guiding unit to start or to stop operation, and wherein the communication device receives the gas detection data from the microprocessor for transmitting the gas detection data to an external device, so that the external device obtains information and a notification alert of the gas detection data.
Mou illustrates the particle monitoring module 3, the processor 51, and the communication component 52 on a circuit board (Fig. 8), which are enclosed with a battery 53 and the structures that may be inferred to be equivalent to the claimed power unit, as discussed above (p. 13, “Referring to FIG. 8” and “The external device”) so it would have been prima facie obvious to provide the gas detection main body, the microprocessor, the communication device, and the power unit packaged with the control circuit board, so that the gas detection main body, the microprocessor, the communication device, and the power unit are integrated with and electrically connected to the control circuit board. The battery 53 is for providing stored energy and outputting electrical energy (p. 13, “The external device”) so it would have been prima facie obvious to provide a power unit that is electrically connected to the battery for providing power for operating the gas detection main body. 
Sharma teaches that the dust sensor 57 detects particulate matter ([0084]) (i.e., the gas detection main body detects the guided gas inside the housing so as to obtain the gas detection data),  and Mou teaches that results of a gas sensor 23 (p. 10, “The sensor 23”) are converted into a monitoring data storage controlled by the processor 51, so it would have been prima facie obvious to provide a microprocessor that receives gas detection data to perform a computation to process the gas detection data. Mou teaches that the converted monitoring data can be sent by the communication component 52 (p. 13, “Referring to FIG. 8”), and the external device 6 receives the data and can display the data and an alarm indication (p. 13, “The external device”) (i.e., the communication device receives the gas detection data from the microprocessor for transmitting the gas detection data to an external device), so it would have been prima facie obvious to provide an external device that obtains information and a notification alert of the gas detection data. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Mou, as applied to claim 2 above, and further in view of Yeung et al. (US 2017/0275472 A1, hereinafter “Yeung”).
Sharma in view of Mou does not explicitly disclose that a purifying factor layer having chlorine dioxide is coated on the filtering unit for suppressing viruses and bacteria in the gas.
Yeung discloses biocidal materials for incorporation into filtration systems ([0033]-[0034]). Yeung teaches that a HEPA filter coated with polymer-encapsulated chlorine dioxide capsules exhibit wide-spectrum antimicrobial activities against bacteria and viruses ([0063]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sharma in view of Mou by providing a purifying factor layer having chlorine dioxide is coated on the filtering unit for suppressing viruses and bacteria in the gas as taught by Yeung because a HEPA filter coated with polymer-encapsulated chlorine dioxide capsules exhibit wide-spectrum antimicrobial activities against bacteria and viruses (Yeung, [0063]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Mou, as applied to claim 2 above, and further in view of Kim et al. (US 2011/0086118 A1, hereinafter “Kim”).
Sharma in view of Mou does not explicitly disclose an herbal protection coating layer consisting of Rhus chinensis Mill extracts from Japan and Ginkgo biloba extracts is coated on the filtering unit to form an herbal protection anti-allergy filter for efficiently performing anti-allergy function and destroying cell surface proteins of influenza viruses passing through the herbal protection anti-allergy filter.
Kim discloses an air filter comprising the composition for the prophylaxis of influenza viral infection ([0069]), wherein the filter is coated with the composition (claim 15), and wherein the composition can include Rhus chimensis sumac ([0042]) and/or Ginkgo bioloba materials (claim 5; [0043]). Kim teaches that the composition may enable the capture and inactivation of airborne viruses and may lead to the effective prevention of influenza infection ([0020], [0030]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sharma in view of Mou by providing an herbal protection coating layer consisting of Rhus chinensis Mill extracts from Japan and Ginkgo biloba extracts is coated on the filtering unit as taught by Kim because a coating of Rhus chimensis sumac (Kim, [0042]) and/or Ginkgo bioloba materials (Kim, claim 5; [0043]) may enable the capture and inactivation of airborne viruses and may lead to the effective prevention of influenza infection (Kim, [0020], [0030]).
Regarding the limitations of “to form an herbal protection anti-allergy filter for efficiently performing anti-allergy function and destroying cell surface proteins of influenza viruses passing through the herbal protection anti-allergy filter,” Kim does not explicitly disclose efficiently performing anti-allergy function and destroying cell surface proteins of influenza viruses passing through the herbal protection anti-allergy filter. However, since the coating of Kim is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the coating of Kim would have the same properties as the coating of claim 5. Specifically, it is asserted that the coating of Kim is capable of efficiently performing anti-allergy function and destroying cell surface proteins of influenza viruses passing through the herbal protection anti-allergy filter. See MPEP 2112 (III). Furthermore, since the filter taught by Sharma in view of Mou and Kim is a HEPA filter, it is interpreted as being able to filter allergens to some extent, so it is considered to perform an anti-allergy function. 
Regarding the limitation of “extracts from Japan,” per MPEP, it is noted that Rhus chinensis Mill extracts from Japan in claim 5is a product-by-process claim which is not limited to the manipulations of the recited step (i.e., the sourcing from Japan), but the structure (i.e., physical and chemical properties) implied by the step. During the examination of the claimed invention, the Rhus chinensis Mill extracts recited in claim 5 is only limited (characterized) by its chemical composition and is not limited by the means by which it is supplied. See MPEP 2113.
Regarding the suffix of Rhus chinensis “Mill,” the Rhus chinensis of Kim is interpreted as equivalent to the claimed substance, with the difference being a matter of preferred nomenclature.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Mou, as applied to claim 2 above, and further in view of Sagula et al. (EP 3473941 A1, hereinafter “Sagula”).
Sharma in view of Mou does not explicitly disclose a layer of silver ions that is coated on the filtering unit for suppressing viruses and bacteria in the gas.
Sagula discloses an air purification unit comprising filters (Abstract). Sagula teaches the painting (i.e., coating) of silver ions via silver nitrate onto a filter ([0020], [0025], [0034]) can provide an antibacterial effect ([0031]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sharma in view of Mou by providing a layer of silver ions that is coated on the filtering unit for suppressing bacteria in the gas as taught by Sagula because the painting (i.e., coating) of silver ions via silver nitrate onto a filter (Sagula, [0020], [0025], [0034]) can provide an antibacterial effect (Sagula, [0031]).
Regarding the limitation of “for suppressing viruses,” Sagula does not explicitly disclose a layer for suppressing viruses. However, since the coating of Sagula is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the coating of Sagula would have the same properties as the coating of claim 6. Specifically, it is asserted that the coating of Sagula is capable of suppressing viruses. See MPEP 2112 (III). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Mou, as applied to claim 1 above, and further in view of Huang (CN107310351A, hereinafter “Huang”) and Kanamori et al. (US 2011/0042481 A1, hereinafter “Kanamori”), and as evidenced by Deasy (US 2015/0238041 A1, hereinafter “Deasy”).
Sharma discloses a housing bottom portion that is of a round cylinder structure (e.g., Fig. 5). However, Sharma in view of Mou does not explicitly disclose that (i) a diameter of the housing is in a range between 40 mm and 120 mm, or (ii) a height of the housing is in a range between 100 mm and 300 mm.
Regarding (i), Huang discloses an air purifier comprising a fan, a filter, an air inlet, and an air outlet (Fig. 1; [0020]). Huang teaches that the air purifier can be installed in a cup holder space ([0007]) so that it can be mounted in a vehicle ([0002]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sharma in view of Mou by providing (i) a diameter of the housing is in a range between 40 mm and 120 mm as taught by Huang because (i) an air purifier can be sized to fit in a vehicle cup holder so that it is mountable in a vehicle (Huang, [0002], [0007]), (ii) a diameter of 75 mm was known in the art to fit in most cup holders, as evidenced by Deasy ([0221]), and (iii) it would have been prima facie obvious to size an air purifier to an optimal diameter in view of the teachings of Sharma in view of Mou and Huang.
Regarding (ii), Kanamori discloses an atomizing apparatus for humidification ([0008]) to be used in a car cup holder ([0047]). Kanamori teaches that such an apparatus can be 10 cm in diameter and 20 cm in height ([0047]) (i.e., 100 mm and 200 mm, respectively).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sharma in view of Mou and Huang by providing (ii) a height of the housing is in a range between 100 mm and 300 mm as taught by Kanamori because (i) Huang teaches that an air purifier can be mounted in a cup holder but does not provide guidance for an appropriate height (Huang, [0007]), (ii) a suitable height for an air treatment device was known to be 200 mm (Kanamori, [0047]), and (iii) it would have been prima facie obvious to size an air purifier to an optimal height in view of the teachings of Sharma in view of Mou, Huang, and Kanamori.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Mou, as applied to claim 1 above, and further in view of Huang.
Sharma in view of Mou does not explicitly disclose that the housing is portable and is disposed in an in-car receiving space, and wherein the in-car receiving space is one of a cup holder, a central console box, a trim platform near a front windshield, and a trim platform near a rear windshield.
Huang discloses an air purifier comprising a fan, a filter, an air inlet, and an air outlet (Fig. 1; [0020]). Huang teaches that the air purifier can be installed in a cup holder space or hung in the interior ([0007]) so that it can be mounted in a vehicle ([0002]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sharma in view of Mou by providing a housing that is portable and is disposed in an in-car receiving space, and wherein the in-car receiving space is a cup holder as taught by Huang because (i) an air purifier can be sized to fit in a vehicle cup holder so that it is mountable in a vehicle, or it can be hung in a vehicle (Huang, [0002], [0007]), (ii) a small air purifier that can be hung or place in a cup holder in a car can be regarded as portable, which is itself an advantageous quality.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Mou, as applied to claim 1 above, and further in view of Lang et al. (DE102017001202A1, hereinafter “Lang”).
Sharma in view of Mou does not explicitly disclose that the housing is embedded in an in-car space, and wherein the in-car space is one of a speaker, an air conditioner outlet, a car door trim, an in-car trim, a seat, a headlining, a steering wheel, a receiving box, a rearview mirror, a sun visor, and a central console box.
Lang discloses an air cleaning device for cleaning the air in an interior of a motor vehicle ([0001]). Lang teaches that an air cleaning device can be integrated into a center console of a motor vehicle ([0012]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sharma in view of Mou by providing a housing that is embedded in an in-car space, and wherein the in-car space is a central console box as taught by Lang because (i) an air cleaning device can protect the occupants of a vehicle from external influences such as air pollution or unpleasant odors (Lang, [0002]) and (ii) such a device can be integrated into a center console (Lang, [0012]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
REJECTION 1
Claims 1-2, 12, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 18-19 of copending Application No. 17/360103 in view of Sharma et al. (WO 2018/112507 A1). 
Regarding claim 1, claim 1 of the copending application discloses a main body (i.e., a housing) with an inlet and an outlet, a purification unit (i.e., purification module), a gas guider (i.e., a gas-guiding unit), and a gas detection module. Claim 5 recites a gas detection module with a controlling circuit board, a gas detection main part, a microprocessor and a communicator (i.e., a control circuit board, a gas detection main body, a microprocessor, a communication device). The limitations of claim 1 relating to the function of the gas-guiding unit are obvious from the teaching of the gas guider along with the inlet and outlet.
The copending application does not suggest a gas detection module that performs a computation processing to the gas detection data obtained by the gas detection module so as to control the gas-guiding unit to start or to stop operation. However, Sharma teaches a controller 52 that may be configured to automatically activate the fan 18 of the apparatus if detects particles and the dew point exceeds a predetermined threshold ([0090]), which would be obvious to provide to advantageously conserve battery power. Sharma also discloses a battery a battery 54 ([0084]), which would require a power unit to use the battery’s power, which would be obvious to advantageously provide operation without a power cord.
Regarding claim 15, claims 18 and 19 of the copending application recite the claimed features of the gas detection module of claim 15.
Furthermore, claims 2, 12, 16, and 17 are made obvious by the copending application’s claims 1, 14, 19, and 20 respectively.
This is a provisional nonstatutory double patenting rejection.
REJECTION 2
Claims 1, 2, 3, 7, 11, 12, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 7, 8, 9, and 18, of copending Application No. 17/161019 in view of Sharma and Mou et al. (TWM567364U).
Regarding claim 1, claim 1 of the copending application discloses a main body (i.e., a housing) with an inlet and an outlet, a purification module, a gas guider (i.e., a gas-guiding unit), and a gas detection module. 
The copending application does not claim a control circuit board, a gas detection main body, a microprocessor, a communication device, a power unit, and a battery, or a gas detection module that performs a computation processing to the gas detection data obtained by the gas detection module so as to control the gas-guiding unit to start or to stop operation. But Sharma teaches a PCB 56 ([0084]) (a control circuit board), the housing of the sensors 55 (Fig. 9) (i.e., a gas detection main body), a controller 52 ([0084]) (i.e., a microprocessor), and a battery 54 ([0084]), and a communication device and a power unit are made obvious by Mou, which teaches a communication component 52 (p. 13, “Referring to FIG. 8”) that can communicate with an external device 6 (p. 8, “The external device”), and which shows power unit-like features in Fig. 2. Sharma further teaches a controller 52 that may be configured to automatically activate the fan 18 of the apparatus if detects particles and the dew point exceeds a predetermined threshold ([0090]), which would be obvious to provide to advantageously conserve battery power.
Furthermore, claims 2, 3, 7, 11, 12, 13, and 15 are made obvious by the copending application’s claims 1, 2, 3, 7, 8, 9, and 18, respectively.
This is a provisional nonstatutory double patenting rejection.
REJECTION 3
Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 12, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 9, 8, 11, 11, and 15 of copending Application No. 17/165398 in view of Sharma and Mou.
Regarding claim 1, the limitations of claim 1 are not patentable over claim 1 of the copending application in view of Sharma and Mou, as in rejection 2, above.
Furthermore, claims 2, 3, 4, 5, 6, 7, 9, 10, 12, 13, and 15 are made obvious by the copending application’s claims 2, 3, 4, 5, 6, 7, 9, 8, 11, 11, and 15, respectively.
This is a provisional nonstatutory double patenting rejection.

Additional Claim Objections
Claims 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 15-17 and 19. The concept of a gas detection and purification device (claim 1) comprising a detection main body that comprises a gas inlet groove that has a gas inlet through hole and two lateral walls, wherein a light permissive window is opened on a lateral wall of the gas inlet groove, and is in communication with the laser configuration region, a gas-guiding component loading region has a positioning bump, and an outer cap a side plate that has a gas inlet opening and a gas outlet opening (claim 15); or
having a housing of a rectangular structure, and wherein a length of the housing is in a range between 40 mm and 120 mm, a width of the housing is in a range between 40 mm and 120 mm, and a height of the housing is in a range between 100 mm and 300 mm (claim 19)
is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Sharma et al. (WO 2018/112507 A1), which discloses an apparatus 10 for the filtering and sanitizing of air (Figs. 5, 6; [0067]) comprising a particle sensor 57 (Fig. 9; [0084]) (i.e., a gas detection and purification device). However, Sharma does not disclose a gas detection main body that comprises a gas inlet groove that has a gas inlet through hole and two lateral walls, wherein a light permissive window is opened on a lateral wall of the gas inlet groove, and is in communication with the laser configuration region, a gas-guiding component loading region has a positioning bump, and an outer cap a side plate that has a gas inlet opening and a gas outlet opening.
Mou et al. (TWM567364U) discloses a particle monitoring module 3 that has a receiving slot 331 and a monitoring channel 332 (analogous to a gas inlet groove), a space in which a laser emitter 35 is disposed (analogous to a laser configuration region), and a second actuator 36 (analogous to a gas-guiding component) (Fig. 9; p. 10, “Referring to FIG. 1D”). However, Mou does not suggest a light permissive window is opened on a lateral wall of the gas inlet groove, and is in communication with the laser configuration region, a gas-guiding component loading region has a positioning bump, or an outer cap a side plate that has a gas inlet opening and a gas outlet opening.
Regarding claim 19, Sharma does not suggest a rectangular structure or the dimensions claimed, and it would not have been obvious to the person skilled in the art to modify Sharma to provide the claimed structure and dimensions.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyun (KR 101895978 B1) discloses a device that provides a fine dust purifying function (Abstract), wherein when the fine dust concentration measured by a fine dust measuring sensor S1 reaches a value that meets a preset 'normal' or 'good' reference, the controller 50 stops the operation of a fan unit 60 (p. 7, “On the other hand”).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from Patent Center. Status information for published applications may be obtained from Patent Center.  Status information for unpublished applications is available through Patent Center.  For more information about Patent Center, see https://patentcenter.uspto.gov/. Should you have questions on access to Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772